Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	Applicant’s calculation of the prior art ratio of at least one compound (A) to silica present in the silica or silica-containing substance being in the range of 1.83 and 4 (Remarks, page 10) is correct. This range is outside the prior art range.
The data relating to this ratio as being critical is disclosed by the specification in the experiment at page 45 and Figure 2. Figure 2 shows the following:

    PNG
    media_image1.png
    287
    595
    media_image1.png
    Greyscale

In all of the experiments the silica concentration is 1 %, so the thiourea concentration corresponds to the ratio range. It can be seen that the ratio range of  0.00001 to 0.1 is a critical range as ratio values above and below the result in less glucose production. It is noted that the experiment only  exemplifies thiourea but this compound reasonably represents the claimed genus as the N-(C=S)-N group is central to all of the compounds represented by the claimed structure. Compounds of formula (A)(2) were searched and found to be free of the art with respect to the claimed method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653